DETAILED ACTION
Claims 1, 8, and 15 are amended. Claims 3, 7, 10, 14, and 17 are cancelled. Claims 1, 2, 4-9, 11-16, and 18-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 02/18/2022 has been entered.
 
Response to Amendment
Amendments to claim 8 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. 112(b) directed to claims 8, 9, and 11-14 in the previous Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mott (US 2018/0351957 A1) in view of Wang et al. (US 2020/0211120 A1; hereinafter Wang) and Thompson (US 2016/0301739 A1).

With respect to claim 1, Mott teaches:  A computer-implemented method (see e.g. Mott, paragraph 27) comprising: 
receiving a provisioning request (see e.g. Mott, paragraph 28: “requests for access to resources on the system. These requests may be access commands requesting access to various resources”) from a provisioning system (see e.g. Mott, Fig. 3: “MyAccess Portal 302”; paragraph 28: “user may interact with the systems and methods via a front-end system, via a graphical user interface, to submit requests for access to resources on the system”; paragraph 56: “The portal 302 may be a front end system configured to handle requests by users”; and paragraph 60: “Process Requests resolver 310 that obtains requests from a requests table 312 in the portal 302”); 
determining, based on contents of the provisioning request, an API (see e.g. Mott, paragraph 57: “determine the type of access command based on the data payload, and more particularly, the AL to use for handling the command and data payload”; and paragraph 45: “AL's include, for some requests, using optimized application program interfaces (APIs) calls to various applications”) associated with a target system to which the provisioning request is directed (see e.g. Mott, paragraph 50: “a collection of Assembly Lines (ALs) that fetch data from the portal 206, resolve the request data to determine one or more target applications”); 
accessing an external source (see e.g. Mott, paragraph 58: “access either from a source application, destination application, or some other source”) and obtaining, from the external source, one or more obtained input parameters  (see e.g. Mott, paragraph 57: “data payloads including data that is required to perform particular actions”; paragraph 58: “Translating the data payload into a common format may include utilizing an application programming interface (API) that defines a set of protocols for translating data (e.g. what data to keep, what data to change, what data to remove)… store any API, or tailored lookup table, to the abstraction layer 304 may access either from a source application, destination application, or some other source”) responsive to the identified missing one or more input see e.g. Mott, paragraph 57: “Translating the data payload may include… adjusting the values of data stored in the payload, augmenting, or adding, data to the data payload”); and 
incorporating the one or more obtained input parameters into the provisioning request (see e.g. Mott, paragraph 57: “Translating the data payload may include… adjusting the values of data stored in the payload, augmenting, or adding, data to the data payload”).
accessing a data store of mappings between provisioning request formats and API formats (see e.g. Mott, paragraph 30: “a tailored lookup table consisting of entries for applications and a corresponding translation value for the application”; and paragraph 58: “The abstraction layer 304 may store any API, or tailored lookup table, to the abstraction layer 304 may access either from a source application, destination application, or some other source”); and 
selecting, from the data store, a [direct] mapping from the provisioning request format to the determined API associated with the target system (see e.g. Mott, paragraph 58: “common format may be determined using the first format (e.g. a format corresponding to the portal 302) and the second format (e.g. a format corresponding to the target dependent systems 306)… Translating the data payload into a common format may include utilizing an application programming interface (API) that defines a set of protocols for translating data (e.g. what data to keep, what data to change, what data to remove) received from a particular source application destined for a particular destination application. Similarly, translating may include using a tailored lookup table that includes application entries and translation values for the abstraction layer 304 to adhere to when processing requests/commands”).
translating the provisioning request with the incorporated one or more obtained input parameters into the target system API format defined by the determined API (see e.g. Mott, paragraph 57: “data payloads including data that is required to perform particular actions”; and paragraph 58: “translate the data payload into a common format, wherein the common format may be determined using… the second format (e.g. a format corresponding to the target dependent systems 306)… Translating the data payload into a common format may include utilizing an application programming interface (API) that defines a set of protocols for translating data (e.g. what data to keep, what data to change, what data to remove) received from a particular source application destined for a particular destination application”) 
transmitting the translated provisioning request to the target system (see e.g. Mott, paragraph 50: “ALs submit the request data to those downstream target applications”; paragraph 59: “direct the data in the data payload and the action to the appropriate dependent systems 306”).
Even though Mott discloses identifying missing data to add into a payload for a provisioning request (see e.g. Mott, paragraphs 57-58), Mott does not explicitly disclose utilizing a machine learning model to identify the missing data.
However, Wang teaches:
identifying, using a machine learning model trained to compare the provisioning request to patterns of past provisioning requests (see e.g. Wang, paragraph 27: “trains a machine learning data model to identify claim vulnerabilities using one or more data sets that have been customized… the system processes closed claims for the client to extract features related to how the client processes claims to generate a client data set. The client data set, in one example, is normalized and merged with a historical data from multiple data sources to produce a customized data set for the client”), one or more input parameters that are missing from the provisioning request (see e.g. Wang, paragraph 86: “if target variables have not been identified or are missing within the extracted data (1324), then in some examples, the analytics training engine 134 can apply one or more pattern recognition techniques for detecting target variables within the extracted data (1326)… a target variable used to train the vulnerability detection data model can included whether a recorded statement from a claimant or insured member is necessary in a particular situation. If it is not immediately evident whether a recorded statement was taken after extracting information from the claims notes and loss run data, then in some examples, the analytics training engine 134 can use pattern recognition to detect evidence of the training variable within the extracted data”);
Mott and Wang are analogous art because they are in the same field of endeavor: inter-process communication management utilizing different data formats. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Mott with the teachings of Wang. The motivation/suggestion would be to improve how to determine which data to add into the payload for the translation purposes by utilizing machine learning techniques as disclosed by Wang (see e.g. Wang, paragraph 86); thus, improving the overall efficiency of the translation process.
	Furthermore, Mott does not explicitly disclose a “direct” mapping and/or using the “direct” mapping for translation.
 	However, Thompson teaches:
	direct (see e.g. Thompson, Fig. 1: “Endpoint/API Mapping Definitions 128”; paragraph 14: “protocols and data formats may be used for either endpoint of an API proxy mapping in any combination. For example, a REST API may be mapped to a binary API; a HTTP API may be mapped to a remote procedure call; a first binary API may be mapped to a second binary API; and so on”; and paragraph 57: “one format (e.g., an XML document) which is to be transformed into another format (e.g., a JSON object) according to the API mapping definition”)
	using the selected mapping (see e.g. Thompson, paragraph 21: “determine based on the API mapping definition any appropriate data transformations and mappings of the associated input parameters to input parameters for the backend API… transform the result into an output result for response to the original calling system, and provide the output result. The result may be parsed and/or transformed based in part on the API mapping definition”); and 
Mott and Thompson are analogous art because they are in the same field of endeavor: inter-process communication management in consideration with data format differences between source and target processes. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Mott with the teachings of Thompson. The motivation/suggestion would be to improve data resource utilization by maintaining direct mappings, in addition to the additional common format utilized by Mott, to implement the data format transformations (see e.g. Thompson, paragraph 5).

With respect to claim 2, Mott as modified teaches: The computer-implemented method of claim 1, further comprising accessing an external source (see e.g. Mott, paragraph 58: “access either from a source application, destination application, or some other source”) and adding information (see e.g. Mott, paragraph 57: “Translating the data payload may include… augmenting, or adding, data to the data payload”) obtained from the external source to the translated provisioning request (see e.g. Mott, paragraph 58: “Translating the data payload into a common format may include utilizing an application programming interface (API) that defines a set of protocols for translating data (e.g. what data to keep, what data to change, what data to remove)… store any API, or tailored lookup table, to the abstraction layer 304 may access either from a source application, destination application, or some other source”).

With respect to claim 4, Mott as modified teaches: The computer-implemented method of claim 1 wherein the target system is an identity and access management system (see e.g. Mott, paragraph 47: “providing a self-service identity and access management (Self Service IAM) portal that enables employees access to the systems needed to perform their roles”).

With respect to claim 5, Mott as modified teaches: The computer-implemented method of claim 1, further comprising: 
receiving a response from the target system (see e.g. Mott, paragraph 80: “identify provider directory 608 will return login credential information 612”; and Fig. 6: “612”); 
identifying the provisioning system that sent the provisioning request associated with the response to the target system (see e.g. Mott, paragraph 80: “return login credential information 612 to the portal 604 through assembly lines in the abstraction layer 605”); 
translating the response into the format for the identified provisioning system (see e.g. Mott, paragraph 80: “through assembly lines in the abstraction layer 605”; paragraph 30: “common format may be determined by utilizing an application programming interface that details how to interact with both front-end systems and backend resource systems”; and paragraph 31: “a centralized abstraction/integration layer is developed and provided between front-end systems and backend systems to implement the common format… enables the front-end and backend systems to "talk" to each other”); and 
transmitting the formatted response to the provisioning system (see e.g. Mott, paragraph 31: “enables the front-end and backend systems to "talk" to each other”; paragraph 80: “return login credential information 612 to the portal 604 through assembly lines”).

With respect to claim 6, Mott as modified teaches: The computer-implemented method of claim 5, wherein translating the response comprises: 
accessing a data store of mapping between API formats associated with target systems and provisioning system response formats (see e.g. Mott, paragraph 30: “a tailored lookup table consisting of entries for applications and a corresponding translation value for the application”; paragraph 58: “The abstraction layer 304 may store any API, or tailored lookup table, to the abstraction layer 304 may access either from a source application, destination application, or some other source”; and paragraph 31: “a centralized abstraction/integration layer is developed and provided between front-end systems and backend systems to implement the common format… enables the front-end and backend systems to "talk" to each other”); and 
selecting, from the data store, a mapping that is associated with the provisioning system response format and the target system API format (see e.g. Mott, paragraph 58: “common format may be determined using the first format (e.g. a format corresponding to the portal 302) and the second format (e.g. a format corresponding to the target dependent systems 306)… Translating the data payload into a common format may include utilizing an application programming interface (API) that defines a set of protocols for translating data (e.g. what data to keep, what data to change, what data to remove) received from a particular source application destined for a particular destination application. Similarly, translating may include using a tailored lookup table that includes application entries and translation values for the abstraction layer 304 to adhere to when processing requests/commands”; and paragraph 31: “a centralized abstraction/integration layer is developed and provided between front-end systems and backend systems to implement the common format… enables the front-end and backend systems to "talk" to each other”).

With respect to claims 8, 9, and 11-13: Claims 8, 9, and 11-13 are directed to a computer system comprising one or more computer processors for executing computer program instructions and a non-transitory computer-readable storage medium comprising stored instructions executable by at least one processor, the instructions when executed causing the processor to implement active steps corresponding to the method disclosed in claims 1, 2, and 4-6, respectively; please see the rejections directed to claims 1, 2, and 4-6 above which also cover the limitations recited in claims 8, 9, and 11-13. Note that, Mott also discloses a computer system 1502 comprising a processor 1506 and memory 1508, 

With respect to claims 15, 16, and 18-20: Claims 15, 16, and 18-20 are directed to a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to implement active steps corresponding to the method disclosed in claims 1, 2, and 4-6, respectively; please see the rejections directed to claims 1, 2, and 4-6 above which also cover the limitations recited in claims 15, 16, and 18-20. Note that, Mott also discloses one or more non-transitory computer-readable storage media storing instructions to perform active steps corresponding to the method disclosed in claims 1, 2, and 4-6 (see e.g. Mott, paragraphs 101-102).

Response to Arguments
Applicant’s arguments with respect to the limitation “identifying, using a machine learning model trained to compare the provisioning request to patterns of past provisioning requests, one or more input parameters that are missing from the provisioning request” recited in claim 1, and the similar limitations recited in claims 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, even though Mott discloses identifying missing data to add into a payload for translating a provisioning request wherein the payload includes data to perform particular actions (i.e. input parameters for the particular actions) (see e.g. Mott, paragraph 57: “The requests may include data payloads including data that is required to perform particular actions… Translating the data payload may include… adjusting the values of data stored in the payload, augmenting, or adding, data to the data payload”; and paragraph 58), Mott does not explicitly disclose utilizing machine learning techniques to determine which data to add.
However, Wang teaches these features (see e.g. Wang, paragraph 86). Therefore, claims 1, 8, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Mott in view of Wang. For more details, please see the corresponding rejections above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,977,738 B2 by Wang et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/UMUT ONAT/Primary Examiner, Art Unit 2194